United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ricardo Rivera, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1723
Issued: March 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2011 appellant, through her representative, filed a timely appeal of a
January 24, 2011 Office of Workers’ Compensation Programs’ (OWCP) merit decision.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing disability for
the period March 22, 2000 through December 11, 2001.
FACTUAL HISTORY
OWCP accepted that on February 2, 2000 appellant, then a 38-year-old mail handler,
sustained trauma to her left hand passing a postal container with trays which pinched her fingers.
She returned to a light-duty position in mail repair on April 3, 2000 in order to use her left hand
1

5 U.S.C. § 8101 et seq.

as much as possible to develop flexibility of her fingers. Appellant experienced pain in her left
shoulder and filed a recurrence of disability.
On October 30, 2000 appellant, then a mail handler, filed a recurrence of disability claim,
alleging on that date that she sustained a recurrence of her February 2, 2000 employment injury.
She stated that, after her original injury, she returned to light duty and was only able to lift less
than 15 pounds with her right hand. Appellant noted that she experienced left shoulder rotator
cuff tear which she believed was due to her original injury. In her narrative statement, she
alleged at the time of the original injury that she pushed the postal container with her left
shoulder to remove her left hand from between the containers.
By decision dated August 7, 2002, OWCP denied appellant’s claim that she sustained an
additional condition as a result of her February 2, 2000 employment injury. Appellant filed a
request for reconsideration on August 18, 2003 alleging that OWCP had previously accepted her
claim by decision dated August 20, 2001, submitting a copy of this decision. On August 11,
2006 OWCP accepted her claim for recurrence on October 30, 2001.
Appellant submitted her leave usage from 2000 to 2006 and claimed compensation in the
amount of $23,161.30. In a report dated May 25, 2000, her attending physician, Dr. Edgardo
Gonzalez, a Board-certified orthopedic surgeon, found that appellant was totally disabled due to
her accepted employment injury from February 2 until April 2, 2000. Appellant requested leave
without pay from March 22 through April 2, 2000. OWCP authorized compensation through
April 2, 2000. In a letter dated June 25, 2007, it noted that appellant received continuation of
pay intermittently from February 3 to April 3, 2000 and was not entitled to additional
compensation for wage loss during the period that continuation of pay was paid.
Dr. Gonzalez released her to perform light duty on April 3, 2000 and examined appellant
on May 2, July 12, September 18 and 29, December 8 and 18, 2000 completing duty status
reports supporting partial disability. Appellant submitted a summary of her medical treatment
beginning in May 2000 through September 6, 2002. On July 13, 2000 she underwent a magnetic
resonance imaging scan of her left shoulder. Appellant saw Dr. Gonzalez on August 20, 2001 as
well as October 5, 2001 and was released to light-duty work. She sought treatment on
October 12, December 7 and 17, 2001. Appellant received medical treatment on January 25,
July 8 and November 8, 2002 as documented by duty status reports of those dates indicating that
she could perform light-duty work. She also received medical treatment on January 31,
February 28 and July 11, 2003. Appellant submitted duty status reports dated February 6 and
April 2, 2004.
Appellant filed additional claims for compensation requesting wage-loss compensation
from December 30, 2000 through January 12, 2001, January 24 through November 17, 2003,
December 22, 2003 through November 29, 2004 and December 26, 2005 through
December 11, 2006. In a letter dated July 31, 2008, OWCP requested additional factual and
medical evidence from her. Appellant submitted duty status reports from Dr. Gonzalez dated
February 6, July 9 and 21, 2004, January 14, March 11, June 10, August 26, October 14,
December 12 and 16 2005. She submitted a duty status report dated September 5, 2006.

2

In a memorandum to the file, the claims examiner noted that appellant included her
mother and two godchildren as dependents.
On October 6, 2008 OWCP informed appellant that she was entitled to utilize only four
hours per doctor’s visit without extenuating circumstances. It also noted that she had not
submitted medical documentation of her shoulder surgery on June 27, 2003. OWCP allowed 30
days for a response.
On August 21, 2008 a physician whose signature is illegible completed a duty status
report and stated that appellant was performing limited duties and accommodation in accordance
with a Federal Court decision.
On February 23, 2006 appellant accepted a limited-duty assignment. She submitted work
release notes from Dr. Gonzalez dated July 16, 2004 indicating that she was totally disabled from
July 8 through 16, 2004 and from November 16 through December 5, 2005.
Appellant filed a notice of recurrence of disability on July 14, 2009 alleging on April 22,
2009 that she had developed a retear of her left rotator cuff. By decision dated October 22, 2009,
OWCP denied her claim for recurrence of disability.2
By decision dated January 24, 2011, OWCP denied appellant’s claim for compensation
from March 22, 2000 through December 11, 2001. It stated that she failed to clarify the dates
that she was claiming intermittent wage loss and failed to explain how the dates of intermittent
wage loss were related to her accepted condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.4 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.5
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.6 Findings on examination are generally
2

Appellant did not appeal this decision to the Board within 180 days and therefore, the Board does not have
jurisdiction to review this decision on appeal. 20 C.F.R. § 501.3(e).
3

5 U.S.C. §§ 8101-8193.

4

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
6

See Fereidoon Kharabi, 52 ECAB 291 (2001).

3

needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.7 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.8
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.9 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10 Neither the fact that
a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.11
ANALYSIS
OWCP initially accepted that appellant sustained a left hand injury on February 2, 2000
when her hand was trapped between two postal containers. Appellant received continuation of
pay from February through April 2, 2000. She then filed a series of claims for compensation
alleging intermittent periods of disability due to her accepted employment injury and recurrence
of disability. OWCP accepted appellant’s claim for a recurrence of disability beginning on
October 30, 2001 and August 11, 2006. The Board is unable to determine from the August 20,
2001 and August 11, 2006 decisions what was accepted through these decisions and the basis for
the acceptance. It is not clear whether OWCP has accepted appellant’s claim for a left shoulder
injury resulting from her February 2000 employment injury as alleged in her October 30, 2000
claim for recurrence of disability or some other basis for disability nor is it clear how OWCP
reached the date of recurrence of October 30, 2001. The Board has held and OWCP’s
regulations provide that a final decision of OWCP shall contain findings of fact and a statement
of reasons.12 The findings should be sufficiently detailed so that the claimant can understand the
7

Id.

8

Id.

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

O.R., 59 ECAB 432 (2008). 20 C.F.R. § 10.126.

4

reasoning behind the decision.13 The August 20, 2001 and August 11, 2006 decisions do not
explain what aspect of appellant’s claimed recurrence of disability was accepted, an especially
salient fact as her entitlement to compensation for medical treatment is based on whether the
treatment was for an accepted condition. Therefore, if OWCP has not accepted her claim for the
cause of her alleged recurrence of disability, her additional employment-related condition of left
shoulder rotator cuff tear, then medical evidence supporting the need for treatment or disability
related to the left shoulder condition would not be compensable. The Board finds that the case is
not in posture for decision as OWCP’s merit decisions do not contain the necessary findings of
fact and statements of reason to determine what conditions are accepted by OWCP as causally
related to appellant’s employment injury and therefore what period’s she is entitled to
compensation.
The Board further notes that in support of her claim, appellant submitted a series of form
reports from her attending physician, Dr. Gonzalez, indicating that she was partially disabled due
to her left hand and left shoulder conditions. OWCP informed her that she was not entitled to
more than four hours of compensation for a doctor’s visit associated with her accepted
employment injury. As it has not clearly stated what conditions are accepted, neither OWCP nor
the Board can determine whether appellant is entitled to any or all of the intermittent periods of
disability alleged. As the decisions issued and the record forwarded by OWCP will not allow the
Board an opportunity for an informed adjudication of the appeal, the case record will be returned
to OWCP for an appropriate decision issued on her claim in order to preserve her right of appeal
to the Board.
CONCLUSION
The Board finds that the case is not in posture for decision. On remand OWCP should
clarify the accepted conditions and review the evidence submitted by appellant to determine
what if any intermittent periods of disability she has established as related to her employment.14
It should issue an appropriate decision addressing the central issues in this case.

13

See Paul M. Colosi, 56 ECAB 294 (2005).

14

The Board notes that, if appellant has established that medical treatment was due to an accepted injury, she is
entitled to be compensated for the lost time at work due to doctor’s appointments.

5

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2011 decision of Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: March 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

